IN THE UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT



                            No. 99-30941

                        Summary Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

                               versus

MILTON ALEXANDER, also known as Bug,

                                           Defendant-Appellant.

-----------------------------------------------------------------

                            No. 99-31078

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

                                 versus

MICHAEL DONNELL BROWN,
also known as Hammer, Officer,

                                           Defendant-Appellant.



          Appeals from the United States District Court
              for the Western District of Louisiana
                          (98-CR-30024)

                        January 12, 2001


Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.
PER CURIAM:*

      Court-appointed     counsel    for    Milton       Alexander   and   court-

appointed counsel for Michael Donnell Brown have each moved to

withdraw and have filed briefs as required by Anders v. California,

386 U.S. 738 (1967).      Brown’s motion to file a supplemental brief

is GRANTED.1

      We    have   independently    reviewed       the   briefs   submitted    by

counsel, the responses filed by Alexander and Brown, and the record

in   both   appeals,   and   we    have    found    no    nonfrivolous     issue.2

Accordingly, counsel are excused from further responsibilities

herein, and the APPEALS ARE DISMISSED.             See 5th Cir. R. 42.2.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
      1
      In his supplemental brief, Brown argues that Apprendi v. New
Jersey, 120 S. Ct. 2348 (2000), prevents courts from determining
drug amounts for purposes of applying the sentencing guidelines
(within the ranges prescribed by 21 U.S.C. § 841(b)).         This
argument has been completely foreclosed by United States v.
Doggett, 230 F.3d 160, 166 (5th Cir. 2000).
      2
       Counsel for Brown notes that it is arguable that Brown’s
counsel was ineffective.    Counsel for Brown correctly notes,
however, that any claim of ineffective assistance of counsel must
be raised on collateral attack under 28 U.S.C. § 2255, and not on
direct appeal, since no such claim was raised before the district
court. United States v. Armendariz-Mata, 949 F.2d 151, 156 (5th
Cir. 1991).

                                       2